DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 11/14/19 has been considered.
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claims 1 and 11, the claims recite that the deflector is configured to direct airflow into the vent based on the parameter.  The claims further recite that the parameter is sensed by a sensor and provided to the controller.  However, the claims do not establish a nexus between the controller and the deflector such that it is configured to direct the airflow based on the parameter.  The specification appears to disclose the deflector as being adjustable and controlled by the controller (see at least para. [0084, 0087, 0088, 0093, 0094, 0171] and Figs. 8-11).  The claims should be amended to clearly reflect this aspect.

C.	As per claim 16, “the internal air pressure of the enclosure” lacks antecedence since this limitation has not been previously recited in base 
claim 11.
D.	All claims depending from a rejected claim are also rejected for the same reasons.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zajac (US2017/0305360) in view of Chung (US2020/0386860).
A.	As per claim 1 and 11, Zajac discloses a regulating system and method disposed on a vehicle (Fig. 1A) which includes a housing (100) one or more vents [0024], one or more sensors to determine a parameter of at least the vehicle [0019], fan(s) [0024] and a deflector to direct airflow into the vent(s) (Fig. 2A: lip above the vents (121) and protruding walls on the left and right of the row of vents).  Zajac discloses that fans may be provided to increase airflow through the enclosure which can become hot, thus reducing the temperature therein [0024].  Zajac does not disclose a controller to control the fan based on a parameter provided by a sensor.  However, one of ordinary skill in the vehicle control and heating/cooling arts prior to the effective filing date of the claimed invention would have had basic knowledge of how to reduce the temperature in an enclosure using a fan.  Chung is in the same field of endeavor and further teaches that a controller may be used to control a fan based on a sensed parameter related to the vehicle (i.e., speed)[0018- control of vent opening; 0020- rotary fan; 0030- vehicle speed may control fan].  One of ordinary skill in the art would have found it obvious to utilize a controller to control other means of reducing the temperature such as controlling the speed of the fan as disclosed in Zajac.  Providing a temperature sensor would have necessarily informed the controller as to 
B.	As per claims 2 and 12, as above whereby Zajac discloses providing a filter to filter air particulates [0024- grills].
6.	Claims 3-10 and 13-20 are distinguishable over the prior art of record.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, Sykula et al. (US 10,761,190) discloses a vehicle rooftop sensor module including a housing with vents, deflectors, fan and filters.
8.	Claims 3-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661